DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Acknowledgment
Applicant’s amendment filed on July 17, 2022 is acknowledged. Accordingly claims 1, 3-7, 9-11, 13 and 16-26 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that Nelms should be disqualified as prior art because while Nelms claims priority to provisional application number 62/572,314, which was filed October 13, 2017, “Nelms 62/572,314” does not disclose “a digital wallet customer token” and a “payment token” cited by the office Action on page 4 of the Office Action for rejecting claim 1.
In response Examiner respectfully disagrees and submits that Nelms provisional application 62/572,314 does teach or disclose “a digital wallet customer token” and a “payment token” cited by the office Action on page 4 of the Office Action for rejecting claim 1. For example, Nelms paragraph 0037 describes completing the transaction using gift card if a gift card is application for the transaction and paragraph 0038 describes use of digital wallet payment in step 509 to complete the transaction if digital wallet payment account was selected for the completion of the transaction. Both the gift card account and the digital wallet account is equivalent to “a digital wallet customer token” and a “payment token” Accordingly Nelms 62/572,314 does teach or disclose “a digital wallet customer token” and a “payment token” and for this reason Nelms 2019/0114608 A1 should be maintained as prior art.
Applicant further argues that the sections cited by the Office Action namely fig. 3, and 4 and paragraph 0037 (and the entire specification)  in Nelms 62/572,314 disclose only session ID and no where disclose session token or even “a digital wallet customer token” and a “payment token” which are disclosed by “Nelms 2019/0114608” and cited by Office for rejecting claim 1.
In response Examiner incorporates the preceding paragraph as if fully rewritten herein and further states that the session ID disclosed in figs. 3 and 4 is equivalent to the claimed session token since they perform same function establishing a session between the customer and the merchant.
Applicant further argues that even if arguendo, that Nelms 2019/0114608 A1 and 62/572,314 are analyzed, no combination of Nelms and Subbarayan discloses the limitations cited in claim1 and other claims. For example, that the combination fail to disclose “based on allowing an express checkout mechanism, provisioning, by the user device, the session token for the merchant server, the session token not containing information for establishing a transaction for the order being placed on the merchant server” as recited in claim 1.
In response Examiner respectfully disagrees and submits that according to Nelms 62/572,314 paragraph 0033, in step 417, the merchant application passes the POS identifier (QR code) and the digital wallet session ID (claimed session token) to the merchant backend system. In step 418, the broker module of the merchant backend system generates a merchant session ID and associates the merchant session ID with the digital wallet session ID. In step 419, the broker module communicates with POS to drop the QR code from the display screen to signal to the customer that the pairing has been established. In step 420, the broker module reports the successful pairing to the merchant application running on the customer mobile device and returns the merchant session ID. So essentially the session ID (claimed session token) is for establishing paring communication and does not contain information for establishing a transaction for an order on the merchant server. See also Nelms 2019/0114608 paragraph 0036 and 0037 which describes use of the session ID. Accordingly Nelms does not teach away from the claimed invention.
Applicant further argues that Nelms does not teach or describe the limitation “wherein the merchant server uses the session token to obtain an access token from the payment service provider to establish the transaction for the order”
In response Examiner respectfully disagrees and submits that the merchant server in Nelms uses the session ID (claimed session token) to have access to the payment service provider. For example in paragraph 0037, Nelms stated that “In step 310, the merchant payments module sends the user ID, the digital wallet session ID, and the customer mobile phone information to the digital wallet server. It is based on the session ID that the wallet payment server retrieves customer payment information or customer token as shown in paragraph 0041 and for this reason the claimed limitation is met and the rejection should be maintained.
Applicant argues that Examiner grouped claims 1, 10 and 16 together and therefore to the extent that claims 10 and 16 are similar to claim1, claims 10 and 16 are also submitted to be patentable over the references of record.
In response Examiner respectfully disagrees and incorporates the preceding discussion with respect to claim 1 as if fully rewritten herein. Examiner further asserts that claims 10 and 16 are not patentable for the same reasons claim 1 is not patentable.
With respect to claims 3-7, 9, 11, 13 and 17-25, Applicant argues that these claims depend from the respective base claims and therefore allowable by virtue of their dependency from the respective base claims.
In response Examiner respectfully disagrees and submits that these claims are neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features contained therein.
In view of the fore going, it is Examiner’s position that Nelms 2019/572,413 is prior art and the rejection based on Nelms should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-11, 13 and 16-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms et al (hereinafter “Nelms”) U.S. Patent Application Publication No. 2019/0114608 A1 in view of Subbarayan et al (hereinafter “Subbarayan”) U.S. patent Application Publication No. 2018/0183737 A1 

As per claims 1, 10 and 16, Nelms discloses a method for using a messing session at a user device of a user with a merchant server, the method comprising:
establishing, by the user device of a user, the messaging session between the user device and the merchant server (0036, which discloses that “In step 307, the session ID is provided to the merchant application via the wallet software component.”);
opening an interface element within the messaging session of the user device and authenticating the user via an authentication mechanism using wallet application on the user device (0036, which discloses that “In some embodiments, the digital wallet application or a browser may be used to provide the user interface in step 302. In step 303, the user's authentication information is passed to the digital wallet server and the digital wallet server creates a digital wallet session ID for the session between the customer mobile phone and the digital wallet server.”);
based on the authenticating the user, pairing the wallet application with the merchant server via an acceptance by the user of an option for pairing displayed on the interface element and recording pairing information in a session token, the pairing allowing an express checkout mechanism (see figs. 4 and 7; 0039, which discloses that “Referring now to FIG. 4, a process for pairing a mobile phone with a point of sale system via a digital wallet account is shown.”; 0042, which discloses that “After step 408, the merchant application may display a mobile wallet icon and the default payment account on the pairing screen”);
based on allowing an express checkout mechanism, provisioning, by the user device, the session token for the merchant server, the session token not containing information for establishing a transaction for the order being placed on the merchant server (0036, which discloses that “In step 303, the user's authentication information is passed to the digital wallet server and the digital wallet server creates a digital wallet session ID for the session between the customer mobile phone and the digital wallet server. In step 306, the digital wallet session ID is returned to the browser. In step 307, the session ID is provided to the merchant application via the wallet software component.”), 
wherein the merchant server uses the session token to obtain an access token from the payment service provider to establish the transaction for the order (0037, which discloses that “ In step 310, the merchant payments module sends the user ID, the digital wallet session ID, and the customer mobile phone information to the digital wallet server.”); 
generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information (0069, which discloses that “In some embodiments, items may be scanned into the POS system by a store associate or the customer between steps 1002 and 1004 using an optical scanner, an RFID reader, etc. After all the items are scanned, the POS system provides the total charge amount to the merchant payment server.”);
displaying order details associated with the order received from the merchant serve, on the interface element within the messaging session to proceed with the transaction for the order (0069, which discloses that “In some embodiments, items may be scanned into the POS system by a store associate or the customer between steps 1002 and 1004 using an optical scanner, an RFID reader, etc. After all the items are scanned, the POS system provides the total charge amount to the merchant payment server.”); and 
identifying, by the wallet application, an account associated with a virtual transaction card associated with the wallet application and providing payment information, including the account to the merchant server (0070, which discloses that “In some embodiments, the user may select a payment method through the merchant application running on the customer mobile device before or during checkout and the payment method selection may be sent along with the transaction request in step 1002. In some embodiments, more than one payment methods may be used for a single transaction. For example, the system may first use gift card balance and charge the remaining balance to a digital wallet account.”), 
wherein the merchant server initiates the transaction with the payment service provider using the account based on order information and the payment information (0072, which discloses that “In step 1011 the system sends a payment authorization request to the digital wallet provider. In some embodiments, the payment authorization request may comprise the user's digital wallet account information previously stored on the merchant payment system in step 1001.”);
Alternatively, Subbarayan discloses the method comprising:
establishing, by the user device of a user, the messaging session between the user device and the merchant server (see fig. 4C and 4D; see abstr., which discloses that “a commerce system allows the user to initiate a communications session with a messaging bot associated with the merchant using natural language.  One or more embodiments use natural language processing to analyze messages from the user to the messaging bot, and from the messaging bot to the user, to identify a product and a request to purchase the identified product.”; 0040);
generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information (0007, which discloses that “The systems and methods analyze messages during communications sessions to identify requests by users to purchase products.  Specifically, one or more embodiments use natural language processing to analyze one or more messages by the users to the messaging bots to identify a product based on context of a conversation session, including descriptions of the product.”; 0025; 0032; 0058, which discloses “After generating a message to purchase a product, the user client device 104 sends the message 216 to the commerce system 110 in connection with the communications session between the user and the messaging bot.”; 0041);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method comprising: establishing, by the user device of a user, the messaging session between the user device and the merchant server and generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information in view of the teachings of Subbarayan in order to facilitate order processing.

As per claims 3, 11 and 17, Nelms further discloses the method, further comprising:
displaying within the interface element a selection for confirmation by the user (0050);
and 
receiving from the user an activation of the selection to confirm proceeding with the transaction (0050; 0070).

As per claims 4 and 21, Nelms further discloses the method, further comprising:
confirming the order and the payment information by providing a checkout token to the merchant server, wherein the merchant server uses the access token and the checkout token (0050); and
enabling, using the access token and the checkout token, the transaction represented by the checkout token to be performed using the account associated with the virtual transaction card (0050; 0072)

As per claims 5 and 22, Nelms discloses the method further comprising: 
providing authorization for use of the access token in multiple transactions, and wherein the access token allows bypassing of an authorization step at the user device (0072; 0082).

As per claim 6 and 20, Nelms further discloses the method wherein initiating the transaction with the payment service provider comprises a secure channel to access the payment service provider via a transaction system gateway (0047; 0072).

As per claims 7 and 23, Nelms failed to explicitly disclose the method, wherein the messaging session is a social media session; and
wherein the interface element is accessed in the social media session to allow user payment confirmation.
Subbarayan further discloses the method, wherein the messaging session is a social media session (see fig. 4C and 4D); and
wherein the interface element is accessed in the social media session to allow user payment confirmation (see figs. 4C & 4D).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method wherein the messaging session is a social media session; and wherein the interface element is accessed in the social media session to allow user payment confirmation in view of the teachings of Subbarayan in order to facilitate order processing.

As per claims 9 and 18, Nelms failed to explicitly disclose the method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element
Subbarayan further discloses the method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element (0137; 0231).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element in view of the teachings of Subbarayan in order to facilitate order processing.

As per claim 13, Nelms further discloses the computing device, wherein the computing device is a mobile telephone handset or a tablet computer (see figs. 2 and 3, mobile phone).

As per claim 19, Nelms further discloses the non-transitory computer readable medium, wherein the access token is obtained during the messaging session, the messaging session including at least one natural language question (0041) 

As per claim 24, Nelms failed to explicitly disclose the computer readable medium,
wherein the interface element is accessed in the messaging session to allow user payment confirmation and 
wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element.
Subbarayan discloses the computer readable medium, wherein the interface element is accessed in the messaging session to allow user payment confirmation (0146; 0154) and 
wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element. (0146; 0154).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate the computer readable medium, wherein the interface element is accessed in the messaging session to allow user payment confirmation and wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element in view of the teachings of Subbarayan in order to facilitate order processing.


As per claim 25, Nelms failed to explicitly discloses the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising:
utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user
Subbarayan discloses the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising:
utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user (see figs. 4C & 4D).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising: utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user in view of the teachings of Subbarayan in order to facilitate order processing.

Claim(s) 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms et al (hereinafter “Nelms”) U.S. Patent Application Publication No. 2019/0114608 A1 in view of Subbarayan et al (hereinafter “Subbarayan”) U.S. patent Application Publication No. 2018/0183737 A1 as applied to claim 1 above, and further in view of Giordano U.S. Patent Application Publication No. 2013/0036051 A1.

As per claim 26, Nelms failed to explicitly disclose the method, the method further comprising:
displaying on the interface element a button to be activated for confirmation by the user to proceed with the transaction; and
receiving from the user an activation of the button to confirm proceeding with the transaction.
Giordano discloses the method, the method further comprising:
displaying on the interface element a button to be activated for confirmation by the user to proceed with the transaction (0087); and
receiving from the user an activation of the button to confirm proceeding with the transaction (0087).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method, the method further comprising: displaying on the interface element a button to be activated for confirmation by the user to proceed with the transaction; and receiving from the user an activation of the button to confirm proceeding with the transaction in view of the teachings of Giordano in order to facilitate order processing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 17, 2022